DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 21 September 2022. Claims 1, 3-14, 16-27 and 29-32 are pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 12-13, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, “Sidelink Resource Allocation Mode-2 Design for NR V2X”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906796, hereafter D1.

Regarding claim 1, D1 discloses a method of wireless communication at a user equipment (UE), comprising: 
determining, prior to a first contention window (CW) (Fig. 1, Resource Selection Window (RSW) at time n is seen by examiner as a contention window; Section 2.8 disclosing “If UE detects through SCI decoding that recently announced transmissions from other UEs collide with tentatively selected candidate resources for transmission (R), UE reselects R tentative candidate resources from candidate resource set to avoid conflict (i.e. by excluding conflicting candidate resources)” (i.e., contention); Section 2.5 “Long-term sensing window (LT-SW) which is a sensing window that UE is expected to monitor ahead of each resource (re)-selection trigger (at time instance: n)”), a fraction of a plurality of look-back windows, the fraction indicating a number of the plurality of look-back windows each having an amount of free communication resources greater than a free resource threshold (Fig. 1, slots of the Long-Term sensing window corresponding to the plurality of look-back windows (e.g., a plurality of look-back windows at times n, n-1, n-2,…,n-T0 each of which appear to have a duration of one slot); Section 2.3 disclosing based on measurements, resources are excluded from selection which implies determination a fraction of the look-back windows with resources available greater than zero, or of a large enough size for selection to carry transmissions; Section 2.9 Handling of Periodic and Aperiodic traffic discloses the long term sensing window should be configured to sense according to the maximum period of periodic transmissions and short term window handles sensing of aperiodic transmissions (e.g. look-back windows of the long-term sensing window identify resources containing periodic transmissions); Section 2.1 disclosing “The basic principle of NR-V2X sidelink channel access is to avoid transmission on resources known to be used by other UEs.” e.g., a fraction of the look-back windows on the long-term sensing window not used by other UEs for are identified);
determining an exclusion parameter based on the fraction of the plurality of look-back windows, the exclusion parameter configured to exclude first communication resources from being used to transmit a data packet over a sidelink channel (Section 2.1, disclosing the basic principle for V2X sidelink access is to avoid transmission on resources known to be used by other UEs. Resources to avoid include resources used for blind retransmission/repetition and resources used for HARQ retransmissions; Sections 2.2 and 2.3 disclosing when resources for retransmissions are reserved, L1 SL-RSRP measurements can be used for determining if these resources are excluded from the candidate resource set used in resource selection; Further, sidelink control information (SCI) detected in any instance can indicate resources to be excluded from selection); 
selecting, based on the exclusion parameter, second communication resources for an initial transmission of the data packet in the first CW (Section 2.3 Proposal 3: L1 SL-RSRP measurement over PSSCH is used to determine sidelink resources for exclusion as discussed above in forming the candidate resource set; Section 2.8 disclosing “Once resource (re)selection is triggered, UE is expected to form candidate resource set composed from at least M candidate resources and selects R tentative candidate resources for sidelink transmission”; and, “If UE detects through SCI decoding that recently announced transmissions from other UEs collide with tentatively selected candidate resources for transmission (R), UE reselects R tentative candidate resources from candidate resource set to avoid conflict (i.e. by excluding conflicting candidate resources)” (i.e., contention); pg. 4, Fig. 1, the resource selection window in which UEs contend for resources; Section 2.5 disclosing after the UE selects resources, the UE either uses the selected resources or reselects resources based on whether there is no collision detected with the selected resources or whether there is a collision detected with the selected resources, respectively (i.e. contention)); 
transmitting the data packet using the second communication resources selected for the initial transmission in the first CW (Fig. 1 Case 1, Initial transmission); 
selecting, based on the exclusion parameter, third communication resources for a retransmission for the data packet in a second CW after the first CW (Section 2.1 disclosing reservation of resources for retransmission; Section 2.3 disclosing when UE reserves resources for retransmissions or semi-persistent resources for subsequent retransmissions, the measurement of L1 SL-RSRP can be used in resource selection to decide whether these resources are excluded from candidate resource set. Section 2.6 disclosing if UE was not able to complete packet transmission including initial transmission and retransmissions in the resource selection window (RSW) and remaining packet delay budget (PDB) is sufficient, the UE can re-trigger resource (re)-selection to select resources and complete packet transmission in a subsequent RSW); and 
transmitting the data packet using the third communication resources selected for the retransmission in the second CW (Fig. 1, Case 1, Retransmission(s); Section 2.6 selection in subsequent RSW).

Regarding claim 3, D1 discloses the method of claim 1, wherein determining the exclusion parameter comprises: 
determining multiple sets of exclusion parameters corresponding to respective priority levels of sidelink communication (Section 2.1 disclosing “As an enhancement to this mechanism, UE selecting resources may treat resources for feedback based retransmissions with different priority. For instance, different RSRP thresholds can be used for different retransmissions with higher thresholds applied to the first retransmission and lower thresholds values applied to the subsequent retransmissions.”).

Regarding claim 4, D1 discloses the method of claim 3, wherein the multiple sets of exclusion parameters comprise a first set of exclusion parameters associated with a first priority level of sidelink communication and a second set of exclusion parameters associated with a second priority level of sidelink communication that is higher than the first priority level, and wherein the second set of exclusion parameters are configured to exclude less communication resources for sidelink communication than communication resources excluded by the first set of exclusion parameters (Section 2.1 disclosing “As an enhancement to this mechanism, UE selecting resources may treat resources for feedback based retransmissions with different priority. For instance, different RSRP thresholds can be used for different retransmissions with higher thresholds applied to the first retransmission and lower thresholds values applied to the subsequent retransmissions.” That is to say the first retransmission has higher priority and can be transmitted with a higher SL-RSRP measurement whereas subsequent retransmissions have lower priority and require a lower SL-RSRP threshold ).

Regarding claim 5, D1 discloses the method of claim 1, further comprising: 
prior to the initial transmission, monitoring for a resource reservation of a transmission of a communication device that overrides the initial transmission (Section 2.5, Short-term sensing window is to process resource reservations announced inside of resource selection window and if it is necessary to refine initially selected sidelink resources for transmission if any conflict is detected. See also Section 2.12 Sidelink Resource Reservation/Pre-emption disclosing in case of priority handling, the reservation mechanism may be (re)-used for the purpose of preemption indication. The only difference is that competing UE with lower priority transmission will yield its own transmission and trigger resource reselection procedure.).

Regarding claim 6, D1 discloses the method of claim 1, wherein the exclusion parameter comprises at least one of: 
a distance parameter configured to exclude communication resources reserved by a communication device based on a distance between the UE and the communication device; or 
a signal power parameter configured to exclude communication resources reserved by the communication device based on a signal power of the communication device (Section 2.3 disclosing L1- SL-RSRP measurements are used to decide whether these resources are excluded from candidate resource set.).

Regarding claim 12, D1 discloses the method of claim 1, wherein selecting the second communication resources for the initial transmission comprises: selecting earliest available communication resources in the first CW; or randomly selecting available communication resources in the first CW (Section 2.8 disclosing When selecting resources for transmission UE prioritizes selection of at least one earliest in time candidate resource among N earliest in time resources (N < M) in order to announce its decision as soon as possible; Proposal 8: UE prioritizes transmission on a subset of the earliest in time candidate resources by randomly picking one resource out of N earliest in time resources from initial candidate resource set).

Regarding claim 13, D1 discloses the method of claim 1, wherein selecting the third communication resources for the retransmission comprises: selecting earliest available communication resources in the second CW; or randomly selecting available communication resources in the second CW (Section 2.6 disclosing if UE was not able to complete packet transmission including initial transmission and retransmissions in the resource selection window (RSW) and remaining packet delay budget (PDB) is sufficient, the UE can re-trigger resource (re)-selection to select resources and complete packet transmission which implies the transmission can start in one window and complete with retransmissions in a subsequent RSW; Section 2.8 and proposal 8 “UE prioritizes transmission on a subset of the earliest in time candidate resources by randomly picking one resource out of N earliest in time resources from initial candidate resource set”).

Regarding claims 27 and 29, the claims are directed towards a user equipment (UE) comprising a combination of means for performing the method of claims 1 and 3-4 (claim 29 including the features of claims 3-4). D1 discloses equivalent means of a user equipment; therefore, claims 27 and 29 are rejected on the grounds presented above for claims 1 and 3-4.

Regarding claim 31, D1 discloses the method of claim 1, wherein the determining the fraction of the plurality of look-back windows comprises: 
determining a ratio of free communication resources in each of the plurality of look-back windows (Fig. 1, slots of the Long-Term sensing window corresponding to the plurality of look-back windows (e.g., a plurality of look-back windows at times n, n-1, n-2,…,n-T0 each with a duration of one slot); Section 2.3 disclosing based on measurements, resources are excluded from selection which implies determination of look-back windows with resources available greater than zero, or of a large enough size for selection to carry transmissions; See Fig. 1, Initial transmission is a portion of the slot required to carry the transmission which implicitly discloses that measurements on a look-back window indicated there was at least this ratio of resources available in the look-back window to inform the selection); and 
determining the fraction based on a quantity of the plurality of look-back windows in which the respective ratios of free communication resources are greater than the free resource threshold (Fig. 1, slots of the Long-Term sensing window corresponding to the plurality of look-back windows (e.g., a plurality of look-back windows at times n, n-1, n-2,…,n-T0 each with a duration of one slot); Section 2.3 disclosing based on measurements, resources are excluded from selection which implies determination a fraction of the look-back windows with resources available greater than zero, or of a large enough size for selection to carry transmissions; See Fig. 1, Initial transmission is a portion of the slot required to carry the transmission which implicitly discloses that measurements on a look-back window indicated there was at least this ratio of resources available in the look-back window).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-19, 25-26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Allocation Mode-2 Design for NR V2X”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906796, hereafter D1.

Regarding claims 14, 16-19, 25-26 and 32, the claims are directed towards a user equipment (UE), comprising: a communication interface configured for wireless communication; a memory; and a processor operatively coupled with the communication interface and the memory, wherein the processor is configured to perform the method of claims 1, 3-6, 12-13 and 31. D1 discloses a communication interface configured for wireless communication throughout (e.g. disclosure of sidelink communications by a user equipment) but does not expressly disclose a special purpose processor; however, examiner takes official notice that it is well-known by one of ordinary skill in the art to implement the functionality of a user equipment by utilizing a memory coupled to a processor which is configured to perform the functionality. One of ordinary skill in the art would readily see the advantage of such implementations which provide a flexible manner for configuring a user equipment through programming of the processor; therefore, claims 14, 16-19, 25-26 and 32 are rejected as obvious over the disclosure of D1 as applied to claims 1, 3-6, 12-13 and 31 above.

Regarding claim 30, the claim is directed towards a computer-readable storage medium stored with executable code for wireless communication, the executable code causing a user equipment (UE) to perform the method of claim 1. Examiner takes official notice that it is well-known by one of ordinary skill in the art to create executable code stored in a computer-readable storage medium which enables a user equipment functionality. One of ordinary skill in the art would readily see the advantage of such implementations which provide a flexible manner for configuring a user equipment through programming of the processor; therefore, claim 30 is rejected as obvious over the disclosure of D1 as applied to claim 1 above.

Claims 7-10 and 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Allocation Mode-2 Design for NR V2X”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906796, hereafter D1, in view of Parron et al. (US 2019/0394786 A1).

Regarding claim 7, D1 discloses the method of claim 6, but does not disclose the following; however, Parron discloses wherein selecting the second communication resources for the initial transmission comprises: selecting the second communication resources from available resources that are not excluded by the distance parameter ([0145] disclosing sidelink control information (SCI) may include location information. For instance, the location information may include absolute or relative coordinate of UE 102, a zone ID, a radius in which UEs 102 are supposed to mute transmission and/or other information; [0148] disclosing “The mode-4 UE 102 that detects sidelink request for mute/reservation of resource on sidelink may exclude those resources from the set of candidate resources for selection.”).
When the resource selection of D1 is viewed in light of the teachings in Parron, one of ordinary skill would readily see the selection of resources form the candidates of Parron which excludes resources within the distance specified by the device which transmitted the SCI taught by Parron. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques described by Parron because this provides high reliability for communication systems in which the mobile devices may perform sidelink communication autonomously with limited or no assistance from a base station (Parron: [0003]).

Regarding claim 8, D1 discloses the method of claim 7, wherein selecting the second communication resources for the initial transmission comprises: 
determining that no communication resource is available for the initial transmission (Section 2.8 disclosing selection of the candidate set; Sections 2.2 and 2.3 disclosing L1-RSRP measurements are used to decide if these resources are excluded from the resource set; Section 2.1 disclosing “if there is no sufficient amount of resources found”); and
at least one of: 
adjusting at least one of the distance parameter to increase an amount of communication resources available for the initial transmission; 
selecting communication resources reserved for a transmission with a priority level lower than the initial transmission (Section 2.12 Sidelink Resource Reservation/Pre-emption disclosing in case of priority handling, the reservation mechanism may be (re)-used for the purpose of preemption indication. The only difference is that competing UE with lower priority transmission will yield its own transmission and trigger resource reselection procedure.); or 
selecting communication resources for the initial transmission from available resources in a later CW after the first CW (Section 2.6 disclosing if UE was not able to complete packet transmission including initial transmission and retransmissions in the resource selection window (RSW) and remaining packet delay budget (PDB) is sufficient, the UE can re-trigger resource (re)-selection to select resources and complete packet transmission in a subsequent RSW).
D1 does not disclose the following; however, Parron suggests determining that no communication resource is available for the initial transmission based on the distance parameter ([0145] disclosing sidelink control information (SCI) may include location information. For instance, the location information may include absolute or relative coordinate of UE 102, a zone ID, a radius in which UEs 102 are supposed to mute transmission and/or other information; [0148] disclosing “The mode-4 UE 102 that detects sidelink request for mute/reservation of resource on sidelink may exclude those resources from the set of candidate resources for selection.”).
When the resource selection of D1 is viewed in light of the teachings in Parron, one of ordinary skill would readily see the selection of resources form the candidates of Parron which excludes resources within the distance specified by the device which transmitted the SCI taught by Parron. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques described by Parron because this provides high reliability for communication systems in which the mobile devices may perform sidelink communication autonomously with limited or no assistance from a base station (Parron: [0003]). 
Further, based on the disclosure of D1 of adapting the RSRP threshold in the face of insufficient resources (Section 2.1 disclosing “adaptive RSRP threshold principle applied in LTE-V2X…The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources. This mechanism allow to select resources even if those are reserved, if RSRP measurements on these resources are below RSRP threshold, which is adaptively increased if there is no sufficient amount of resources found.” ). One of ordinary skill in the art when informed by the disclosure of D1 and Parron could have substituted the distance parameter of Parron for the RSRP parameter of D1 because the received signal strength is basically an indication of distance (inherently, the signal strength attenuates in a manner inversely proportional to the square of the distance between devices) to arrive at “adjusting at least one of the distance parameter to increase an amount of communication resources available for the initial transmission” when insufficient amount of resources were found as taught by D1. One of ordinary skill in the art would have had a reasonable expectation of success and found the results to be predictable as evidenced by the level of skill in the prior art.

Regarding claim 9, D1 discloses the method of claim 6, but does not disclose the following; however, Parron suggests wherein selecting the third communication resources for the retransmission comprises: selecting the third communication resources from available resources that are not excluded by the distance parameter ([0145] disclosing sidelink control information (SCI) may include location information. For instance, the location information may include absolute or relative coordinate of UE 102, a zone ID, a radius in which UEs 102 are supposed to mute transmission and/or other information; [0148] disclosing “The mode-4 UE 102 that detects sidelink request for mute/reservation of resource on sidelink may exclude those resources from the set of candidate resources for selection.”).
When the resource selection of D1 is viewed in light of the teachings in Parron, one of ordinary skill would readily see the selection of resources form the candidates of Parron which excludes resources within the distance specified by the device which transmitted the SCI taught by Parron. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques described by Parron because this provides high reliability for communication systems in which the mobile devices may perform sidelink communication autonomously with limited or no assistance from a base station (Parron: [0003]). 

Regarding claim 10, D1 discloses the method of claim 9, wherein selecting the third communication resources for the retransmission comprises: ranking the available resources into a plurality of resource reservation ranks ranging from a highest rank to a lowest rank; and selecting the third communication resources starting from the highest rank (Section 2.3 use of SL-RSRP to determine if resources are to be considered as candidates (e.g., available); Section 2.8 prioritizes the earliest in time candidate; Section 2.12, Reservation/Pre-emption indicating that a device can pre-empt resources used by a competing UE that has lower priority. This implies the pre-emption is to take place if the only resources that can be found are reserved for a lower priority transmission).

Regarding claims 20-23, the claims are directed towards a user equipment (UE) which performs the method of claims 7-10; therefore, claims 20-23 are rejected on the grounds presented above for claims 7-10.


Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Allocation Mode-2 Design for NR V2X”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906796, hereafter D1, in view of Parron et al. (US 2019/0394786 A1), further in view of Intel Corporation, “QoS and Congestion Control for NR V2X Sidelink Communication”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906800, hereafter D2.

Regarding claim 11, D1 discloses the method of claim 10, wherein the plurality of resource reservation ranks comprise: 
a first rank associated with free communication resources (Section 2.3 use of SL-RSRP to determine if resources are to be considered as candidates (e.g., available); Section 2.8 prioritizes the earliest in time candidate); 
a second rank associated with communication resources reserved for transmissions that have lower priority than the retransmission (Section 2.12, Reservation/Pre-emption indicating that a device can pre-empt resources used by a competing UE that has lower priority. This implies the pre-emption is to take place if the only resources that can be found are reserved for a lower priority transmission).
D1 does not disclose the following; however, D2 suggests a third rank associated with communication resources reserved by a communication device for transmissions with a same priority of the retransmission (Section 3.2 disclosing assigning a certain priority value to each QoS attribute of a packet to be transmitted by a UE which examiner sees as similar to ranking wherein the QoS priority value is given the highest priority (highest rank) followed,  in order, by packet latency requirements, reliability requirements, V2X service ID and range. This suggests that packets of equal QoS priority would be ranked based on the other attributes).
It would have been obvious to one of ordinary skill in the art to modify the priority schemes of D1 with the techniques in D2 because D1 discloses packet QoS should be considered in resource selection for V2X sidelink (Section 2.10) and D2 teaches that certain rules associated with QoS need to be applied for UE packet scheduling on V2X sidelink and one of ordinary skill in the art would be motivated to use the techniques because D2 discloses the techniques are applicable to preemeption in layer 1 and can ensure traffic is delivered respecting its QoS attributes especially when faced with congestion (Section 3.2).

Regarding claim 24, the claim is directed towards the user equipment which performs the method of claim 11; therefore, claim 24 is rejected on the grounds presented above for claim 11.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the lack of clarity in claims 7-10 and 20-23; therefore rejections of said claim under 35 U.S.C. § 112(b) has been withdrawn.
Claim Rejections - 35 USC § 102
Applicant's arguments filed 21 September 2022, hereafter “remarks”, have been fully considered but they are not persuasive. 
Applicant asserts the amended claim features of claims 1, 14, 27 and 30 have overcome the anticipation of the claims of the reference of record  Intel Corporation, “Sidelink Resource Allocation Mode-2 Design for NR V2X”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906796, hereafter D1. 
With respect to claim 27, the features argued by applicant are not claimed because claim 27 has not been amended. Accordingly these remarks cannot be held as persuasive against the grounds of rejection of claim 27.
Applicant asserts the reference of record D1 does not disclose the feature, “the fraction indicating a number of the plurality of look-back windows.” Examiner respectfully disagrees. Applicant bases this argument on the rejection set forth in the office action mailed on 02 June 2022 while ignoring the interview on 28 June 2022, the substance of which was captured in an interview summary mailed on 05 July 2022.
D1 discloses a long-term sensing window of duration T0 starting at time n-T0 comprising a plurality of slots at time at times n, n-1, n-2,…,n-T0 each of which appear to have a duration of one slot which appear to disclose a plurality of look-back windows (See Fig. 1, Section 2.5).  D1 further discloses the use of measurements are made to determine which candidate resources can be selected for transmissions. This implies a certain number of look-back windows out of all of the look-back windows of the long-term sensing window are identified based on the measurements as either unoccupied or having at least enough resources such that they can be selected for the transmissions (See Fig. 1, Case 1, Initial Transmission; Section 2.3 disclosing based on measurements resources are excluded from the selection process.) Further, D1 discloses the long-term sensing window is used to detect periodic transmissions (See Section 2.9 disclosing the long-term sensing window should be configured to sense for periodic transmissions according to the maximum period of periodic transmissions). Moreover, the reference of record D1 discloses the basic principle of sidelink channel access is to avoid resources “known to be used by other UEs” (See Section 2.1). These facts together appear to anticipate the disputed claim feature in that a UE senses for periodic transmissions during the plurality of look-back windows at times n, n-1, n-2,…, n-T0 to find resources occupied by periodic transmissions to determine which resources to exclude during the selection process which inherently identifies the fraction of the plurality of look-back windows that do not contain periodic transmissions. These slots of the long-term sensing window that do not contain periodic transmissions are considered by examiner to correspond to “a fraction of a plurality of look-back windows” which the UE detects in order to inform the UE of future resources are likely to be free of periodic transmissions, said future resources being candidates for selection.
While applicant asserts D1 does not teach or even suggest the features, “determining, prior to a first contention window (CW), a fraction of a plurality of look- back windows, the fraction indicating a number of the plurality of look-back windows each having an amount of free communication resources greater than a free resource threshold” (see remarks, pg. 13), this is a general allegation of patentability which is not supported by any evidence. Such arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant highlights a portion of the reference of record D1 regarding when resource selection is triggered and selection of candidate resources and offers a conclusory statement that D1 does not appear to teach or suggest determining “a fraction of a plurality of look-back windows.” (See remarks, pg. 13). Conclusory statements are not persuasive. Further, as evidenced above, examiner does not content the selection of candidate resources as taught by D1 is the disputed feature.
Accordingly, examiner is not persuaded by applicant’s arguments.


Section 2.3 disclosing based on measurements, resources are excluded from selection which implies determination a fraction of the look-back windows with resources available greater than zero, or of a large enough size for selection to carry transmissions; Section 2.9 Handling of Periodic and Aperiodic traffic discloses the long term sensing window should be configured to sense according to the maximum period of periodic transmissions and short term window handles sensing of aperiodic transmissions (e.g. look-back windows of the long-term sensing window identify resources containing periodic transmissions); Section 2.1 disclosing “The basic principle of NR-V2X sidelink channel access is to avoid transmission on resources known to be used by other UEs.” e.g., a fraction of the look-back windows on the long-term sensing window not used by other UEs for are identified)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qualcomm Incorporated, “Physical layer procedures for HARQ operation for groupcast and unicast transmissions”, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th-16th, 2018, R1-1813422; Qualcomm Incorporated, “Sidelink Resource Allocation Mechanism for NR V2X”, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th-16th, 2018, R1-1813424.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461